BEAUCHAMP, Judge.
The appellant was charged by indictment with the offense of robbery by assault, the indictment further alleged two former convictions of felonies less than capital. He was convicted and given a sentence of confinement in the State Penitentiary for Life.
The record as brought forward contains no bills of exceptions, nor are there any objections or exceptions to the charge of the court. The statement of facts was not approved by the Judge of Criminal District Court No. 2 of Harris County, and cannot be considered.
We find no error and the judgment of the trial court is affirmed.